Citation Nr: 0107405	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-22 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an original rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In 
December 1998, the RO granted service connection for PTSD and 
assigned a 10 percent disability evaluation effective May 26, 
1998.  The veteran has perfected an appeal with the original 
disability evaluation and in November 1999, the RO granted an 
original rating of 30 percent.  In July 2000, the RO raised 
the original disability evaluation for PTSD to 50 percent 
effective from May 26, 1998.  


FINDINGS OF FACT

1.  From May 26, 1998, through July 12, 1999, the veteran's 
PTSD was manifested primarily by sleep disturbances including 
nightmares, irritability, depression and recurrent thoughts 
of Vietnam resulting in occupational and social impairment 
with reduced reliability and productivity.  

2.  From July 13, 1999, the veteran's PTSD included 
manifestations of impaired impulse control resulting in 
social and occupational impairment with deficiencies in most 
areas.  


CONCLUSIONS OF LAW

1.  From May 26, 1998, through July 12, 1999, the criteria 
for a 50 percent rating for PTSD were met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2000).  

2.  From July 13, 1999, the criteria for a 70 percent rating 
for PTSD were met.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

There were no complaints of, diagnosis of or treatment for 
PTSD included in the service medical records.  The veteran's 
claim of entitlement to service connection for PTSD was 
received at the RO on May 26, 1998.  

VA outpatient treatment records show that in June 1998 the 
veteran denied any problems related to his Vietnam experience 
and denied most PTSD symptoms.  In July 1998, it was reported 
that the veteran had PTSD symptoms including insomnia, 
nightmares and anxiety.  It was further noted that recurring 
traumatic war related memories were leaving him depressed or 
feeling rage.  

On a VA social survey in July 1998, the veteran reported that 
he got along great with his parents, two brothers and two 
sisters.  He had been married for approximately 25 years at 
the time of the examination and reported this relationship as 
"pretty good."  He also got along well with his son and 
daughter.  He had worked for 20 years at Strong Hospital 
where he was "retired fired" in 1989.  He then worked for 
six months at the City School District and subsequently for 
one and one half years with Kodak.  He had been employed 
since 1993 at the U. S. Post Office.  He reported that he did 
not have any problems at work.  

The veteran complained of sleep problems which had begun in 
March or April of 1998 after a fellow serviceman visited him.  
He reported that he cried at least two to three time per week 
and this had been going on for a few years.  He denied 
feeling depressed but reported feeling anxious.  He indicated 
that rain reminded him of Vietnam and that he thought about 
Vietnam every day.  He reported that he was okay in crowds 
but would prefer to spend most of his time working and 
keeping busy.  He denied any hallucinations, delusions, 
physical abuse, sexual abuse or suicidal thoughts.  

On a VA PTSD examination in August 1998, it was noted in the 
veteran's initial interview that he denied any problems other 
than insomnia.  A second interview revealed symptoms 
suggestive of a stress disorder.  It was opined that, from an 
occupational standpoint, the veteran had been able to work 
steady throughout the years with no major difficulties.  From 
a social point of view, it was noted that the veteran 
reported that his social activities were limited to his 
immediate family.  

The veteran's subjective complaints were reported as 
insomnia, nightmares and recurrent thoughts and memories of 
Vietnam.  He also expressed feelings of depression, anger and 
rage.  He did not remember his nightmares but he would awaken 
feeling tense and ready to fight.  He reported that he cried 
every time he spoke of Vietnam.  He indicated that his work 
helped him cope with his stressful memories.  He reported 
experiencing flashbacks.  He also reported a startle 
reaction.  He could not tolerate any parades or any veteran's 
memorials.  He stated that he had crying spells and hyper-
alertness.  He indicated that he could get into a rage very 
easily.  Objectively, it was noted the veteran's speech was 
coherent and relevant.  His mood was angry and affect was 
constricted.  There was no evidence of a thought disorder.  
Cognitive functioning was within normal limits.  Insight and 
judgment were good.  The Axis I diagnosis was PTSD.  A Global 
Assessment of Functioning (GAF) scale score of 65 was 
assigned.  

Additional VA outpatient treatment records show the veteran 
was receiving treatment for PTSD.  His primary symptoms were 
sleeping problems, anxiety, crying spells and intrusive 
memories.  In September 1998, it was noted that the veteran 
was recently started on Paxil and Trazodone resulting in 
improved sleep.  A Social Work Progress Note dated in April 
1999 indicated that the veteran was having panic attacks and 
feelings of rage with violent thoughts.  He felt depressed 
and had crying spells.  He reported flashbacks and recurring 
traumatic war memories.  He also reported decreased tolerance 
in being able to cope at work due to feelings of rage and 
panic attacks.  In May 1999, it was noted that the veteran 
was having increasing difficulty coping with his PTSD 
symptoms at work.  He was hyper-responsive to noise and 
anyone who got close to him.  He reported that he had almost 
constant thoughts of rage he fought to control.  It was noted 
he frequently dissociated himself and had flashbacks that 
overwhelmed him.  In June 1999, the veteran's spouse reported 
that he was having anxiety about going to work.  She reported 
that they rarely went everywhere because of anxiety/panic 
attacks and rage reaction.  In August 1999, it was noted the 
veteran had PTSD with panic attacks and depression.  

The veteran was hospitalized at a VA facility from July to 
August of 1999.  At the time of admission, he was complaining 
of "chronic severe symptoms of PTSD such as depression, 
waking up four to five times during the night, nightmares, 
spontaneous crying, irritability and intrusive memories."  
It was further noted that the week prior to the admission, 
the veteran had struck a fellow employee.  According to the 
discharge summary, mental status examination revealed 
appearance and motor behavior to be normal.  The veteran 
appeared depressed and cried about his combat memories.  He 
had no suicidal or homicidal ideation or intent.  He did not 
have any hallucinations, delusions or signs of delirium or 
dementia.  The Axis I discharge diagnoses were chronic, 
severe PTSD and major depression.  

A private clinical record dated in August 1999 includes the 
notation that the veteran was doing better on Paxil but he 
was not totally cured of his depression.  The veteran 
reported that on occasions he did not feel that life had 
anything to offer for enjoyment but he had not had any 
suicidal or harmful thoughts over the prior three years.  

A statement from the veteran's spouse was received at the RO 
in October 1999.  She reported that the veteran's sleep had 
always been restless due to nightmares.  She indicated that 
work was stressful for the veteran.  She wrote that she 
witnessed one flashback-like event.  

Additional VA outpatient treatment records reveal that in 
October 1999, the veteran had no major complaints with the 
exception of a generalized vague depression and discomfort 
with PTSD symptoms.  It was noted he had trouble sleeping.  
Mental status examination revealed mild to moderate 
depression and some agitation but no severe or marked 
symptoms of depression, suicide or psychosis.  

In his substantive appeal that was received in October 1999, 
the veteran reported that he had to take time off from work 
to attend a PTSD program.  He indicated that he was becoming 
violent at work and was afraid he was going to lose control.  
He reported that he had had feelings of rage for a long time 
and had difficult around other people.  He indicated he had 
chronic anxiety and also panic attacks.  He reported he was 
depressed on an almost daily basis.  He reported experiencing 
nightmares.  

The veteran submitted a statement in January 2000.  He 
reported that his job required him to travel out of state 
four to five times during the year.  These trips caused panic 
in the veteran.  He indicated that he had a lack of 
concentration for training and his job duties.  He reported 
he had a quick temper.  He also indicated that he had daily 
intrusive thoughts about Vietnam.  

A VA clinical record dated in February 2000 includes the 
notation that the veteran's sleep patterns had improved but 
he did not have any significant change in his depression.  
The veteran reported some conflict at work but felt that he 
was working this out in a somewhat appropriate fashion.  
Mental status examination revealed that mood and affect were 
less labile.  Thinking was clear and organized.  He denied 
psychotic symptoms.  Memory was preserved.  The veteran 
denied suicidal or homicidal ideation and he was not 
considered a danger to himself or others.  

A RO hearing was conducted in February 2000.  The veteran 
testified he experience nightmares approximately two to three 
times per week.  The nightmares concerned Vietnam.  He 
reported that he had intrusive thoughts that made it 
difficult for him to concentrate.  He did not know if he had 
flashbacks but he reported that he would "relive a lot of 
circumstances."  He indicated that the flashbacks occurred 
approximately one to four times per month.  He testified that 
he was close to his wife and two children.  He indicated that 
other than his wife and children, he would isolate himself.  
He reported he had trouble sleeping.  He would attend social 
functions but only out of obligation to his wife and during 
those times he was nervous.  He indicated he had a bad temper 
that would affect his family.  His medication had been 
increased to help him sleep.  When asked about work 
difficulties, the veteran reported that he was involved in an 
altercation the prior September when he hit a fellow co-
worker.  He attributed the incident to his quick temper and 
not liking to be "messed with."  He was able to go grocery 
shopping with his wife but was unable to do so on his own.  
He reported he had recently switched jobs in the post office 
because he did not work well with others.  He had threatened 
to throw a co-worker off a roof.  He reported that there were 
days when he had to take leave at work due to his PTSD.  

The most recent VA examination for compensation and pension 
purposes was conducted in April 2000.  At the time of the 
examination, he was working at the U.S. Post Office.  The 
veteran was living with his wife in their home.  Their two 
children were away at college.  The veteran indicated that he 
had been a difficult person for his wife to live with and 
also indicated that he has been overly demanding of his 
children, especially his son.  He appeared to have a rather 
selectively avoidant social life.  He avoided people that he 
did not like, on not only a social level, but also on an 
employment level.  He stated that he had difficulties getting 
along with certain people at work.  He indicated that this 
had been true throughout his employment career, but it had 
been more of a problem in the past ten to twelve years.  He 
reported that he did not get along with his current 
supervisor who reminded him of the last lieutenant he had in 
Vietnam, because his supervisor treated him the same way his 
lieutenant treated him.  He stated that he yelled and swore 
at his boss. 

Mental status examination revealed no motor abnormalities.  
Speech was clear and coherent.  At times it became rapid and 
slurred.  Affect was labile.  Mood was, at times anxious, at 
times hostile, at times tearful, and at times depressed.  He 
manifested no strong evidence of any psychotic process or 
thought disorder.  He quickly endorsed having hallucinatory 
experiences, but upon careful examination, the experiences 
were not actually hallucinatory in nature.  He was not 
floridly delusional, but it was apparent that he did have 
some ideas that appeared to constitute delusions of 
persecution.  The content of those ideas was persistently 
related to problems with authority figures that he 
experienced in Vietnam.  The content of his train of thought 
as evidenced by his verbal expression appeared to be 
appropriate.  

The examiner noted the veteran was experiencing a number of 
symptoms that were consistent with a diagnosis of PTSD.  He 
indicated that he has occasional nightmares of killing people 
in Vietnam.  He admitted to using alcohol to cope with the 
symptoms of anxiety and stress.  He had temper outbursts, and 
he also had crying episodes.  He had survivor guilt.  
According to the examiner, his major symptom appeared to be a 
severe sleep disturbance.  The veteran indicated that he woke 
up anywhere from about six to about ten times a night, that 
most of the time when he woke up, he was experiencing intense 
fear.  He reported that the sleep disturbance left him 
frequently in a state of tiredness during the day.  He was 
quick to enter into a hostile frame of mind with people who 
in anyway reminded him of Viet Cong or of superiors with whom 
he had conflict in Vietnam.  

The veteran was experiencing problems with short-term memory, 
problems with attention and problems with concentration.  
This made the learning of new tasks difficult for him, 
especially if these tasks involved reading and abstract 
material.  Abstract thinking was generally within normal 
limits, but according to his report, there were times when he 
became very concrete.  He was correctly oriented for time, 
place, person and situation.  His memory for remote events 
appeared intact, but his memory for recent events appeared at 
times to be impaired, and this impairment appeared to be the 
product of anxiety.  He lacked insight.  His judgment 
appeared weak.  He appeared at times to have a short fuse and 
a low tolerance for frustration.  He admitted to occasional 
suicidal ideas.  He denied ever having attempted suicide, but 
he did admit that he had suicidal ideas on the average of 
about once a month.  He admitted to frequent homicidal ideas.  
He admitted that he has homicidal ideas towards other drivers 
when he was on the highway.  He admitted to having homicidal 
ideas toward his present boss.  He added that he struck 
another employee with a closed fist, hitting him in the 
chest.  This incident occurred in the summer of 1999.  As a 
result of that incident, he was relocated to a new group of 
employees.  He is selectively hostile towards some of those 
new employees, but he has not struck anyone since that 
incident last summer.  The Axis I diagnosis was combat post-
traumatic stress disorder, chronic, severe, with labile 
affect and hostilities.  The examiner assigned a GAF of 35 
due to intense post-traumatic stress disorder symptoms, 
especially anxiety with reactive hostilities.  With his 
wife's support taken in to consideration, his GAF was 45.

The examiner noted the veteran had been able to manage 
gainful employment in spite of increasing difficulties in 
getting along with people.  He self medicated with alcohol.  
He experienced intense survivor guilt and intense anxiety.  
He had a chronic severe sleep disturbance, in spite of 
medication to help him sleep and cope with the symptoms of 
anxiety and depression.  He harbored numerous hostilities.  
He admitted to occasional suicidal ideas.  At the time of the 
examination, the examiner opined that the veteran had some 
potential for harmfulness.  The veteran needed to continue 
regular psychiatric treatment and needed to be monitored for 
harmfulness.

VA clinical records show that a mental status examination 
conducted in April 2000 found the veteran's mood and affect 
to be somewhat anxious.  Thinking was clear and organized.  
The veteran continued to have sleep disturbances and also 
difficulties with irritability and mood.  He reported that he 
sometimes was so stressed out at work that he had to take a 
couple of days off to regroup.  He denied any psychotic 
symptoms.  The veteran denied suicidal or homicidal ideation.  
Insight and judgment were fair.  No abnormal movements or 
side effects were observed.  The impression was PTSD.  In 
August 2000, the veteran complained of depression, crying, 
and irritability at work and at home, nightmares, waking up 
in a rage, anxiety attacks, crying a lot, and intrusive 
thoughts twenty to forty times a day.  He reported 
threatening a worker where he was employed.  He indicated he 
slept seven hours per night with several interruptions for 
nightmares.  Mental status examination revealed that the 
veteran appeared depressed and cried about memories of 
Vietnam.  He had no suicidal or homicidal ideation or intent.  
No delusions, hallucinations, signs of delirium or dementia 
were present.  The diagnosis at that time was chronic severe 
PTSD and major depression.  A mental status examination 
conducted in October 2000 revealed that the veteran's mood 
and affect were brighter, pleasant and improved since the 
last visit.  Thinking was clear and organized.  There was no 
evident thought disorder.  The veteran denied any psychotic 
symptoms.  Memory was preserved.  The veteran denied suicidal 
or homicidal ideation.  Insight and judgment were fair to 
good.  The assessment was some improvement and better sleep 
patterns.  The veteran reported feeling less depressed.  It 
was noted that he had decided to change to a different job to 
get away from his current supervisor and to tolerate the work 
place better.  


Criteria

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of  
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the RO obtained the 
veteran's service medical records as well as all the 
identified private and VA clinical and hospitalization 
records, and has afforded the veteran VA examinations.  The 
veteran was provided the opportunity for a hearing before a 
member of the Board and thereafter indicated in writing that 
he was dropping his hearing request.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  However, where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The veteran's PTSD is rated under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  That code provides a 50 
percent rating when there is evidence of occupational and 
social impairment with reduced reliability and productivity, 
due to such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory, e.g., 
retention of only highly learned material; (forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence);  
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as: Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.)  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, supra.

Analysis

The Board finds the veteran's service-connected PTSD warrants 
a 70 percent disability evaluation based on the veteran's 
impaired impulse control.  The Board notes there are many 
references to the veteran's quick temper and feelings of 
rage.  He has also been involved with altercations at work 
including threatening and striking co-workers.  The veteran's 
spouse reported on the presence of the veteran's rage.  At 
the time of the most recent VA examination that was conducted 
in April 2000, the examiner noted that at times the veteran 
appeared to have a short fuse and a low tolerance for 
frustration.  The VA examiner opined that the veteran had 
some potential for harmfulness and needed to be monitored for 
this.  The Board finds these symptoms more nearly approximate 
the 70 percent rating for PTSD.  This 


finding is reinforced by noting the GAF of 45, which the 
examiner assigned at the time of the April 2000 examination.  
The VA examiner also assigned a GAF of 35 but this was 
without the veteran's spouse's help.  As the veteran is still 
living with and presumably receiving assistance from his 
spouse, the GAF of 45 is appropriate to use in evaluation of 
this claim.  

The Board finds a rating in excess of 70 percent is not 
warranted as there is no competent evidence of the presence 
of gross impairment of thought processes or communication, 
grossly inappropriate behavior, an inability to perform the 
activities of daily living, disorientation as to time or 
place or memory loss for names of close relatives, own 
occupation or the veteran's own name.  While the veteran has 
alleged he experiences hallucinations, the examiner who 
conducted the April 2000 VA examination found, upon careful 
examination, that the veteran's experiences were not actually 
hallucinatory experiences.  

The Board notes that this case involves an appeal as to the 
initial rating of the appellant's, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings. Id. at 9.  In 
the case at hand, the Board finds that a staged rating is 
appropriate.  While the evidence of record shows that the 
veteran reported experiencing rage beginning in 1998, the 
first notation of his acting out on the rage was included in 
the VA hospitalization records dated from July 19, 1999 to 
August 13, 1999.  It was noted at that time that the week 
prior to admission, the veteran had struck a fellow employee.  
The effective date for the assignment of a 70 percent 
disability evaluation should be July 19, 1999.  



ORDER

An original rating of 70 percent for PTSD is granted to the 
extent indicated, subject to the regulations governing the 
payment of monetary awards.  



		
	Mark J. Swiatek 
	Acting Member, Board of Veterans' Appeals



 

